Citation Nr: 0311181	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye 
condition, claimed as residuals of a shrapnel wound injury, 
with decreased visual acuity, to include as secondary to 
service-connected diabetes mellitus and presumed exposure to 
Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his sister.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The appellant is a veteran of active military service from 
November 1965 to November 1968, which included a tour of duty 
in the Republic of Vietnam from April 1967 to April 1968, 
during which time he is presumed to have been exposed to 
Agent Orange.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
RO, which denied the benefit sought on appeal.  

The veteran's sworn testimony was obtained at a personal 
hearing at the RO in October 1997.  

In August 1999, the Board remanded the claim on appeal so 
that additional treatment records might be requested, and 
this development was satisfactorily completed soon 
thereafter.  


REMAND

In April 2003, the Board determined that additional 
development was required with regard to the remaining claim 
on appeal.  Specifically, the Board found that a VA eye 
examination with medical opinion was needed to determine the 
likely nature and etiology of any and all eye pathology.  The 
Board sought to perform this development pursuant to 
38 C.F.R. § 19.9(a)(2)(ii) (2002), which allowed the Board to 
perform some development without the need to remand the 
appeal to the RO.  However, before the Board could perform 
this necessary development, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued a 
decision, which now requires that the Board remand this case 
so that the necessary development may be completed at the RO.  
In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the originating agency for 
initial consideration and without having to obtain the 
appellant's waiver, contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which 
. . . is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  The 
development requested below must now be completed at the RO.

The veteran is service connected for diabetes mellitus on the 
basis of presumed exposure to Agent Orange while in the 
Republic of Vietnam from April 1967 to April 1968.  
Nonservice-connected disabilities include essential 
hypertension.  The veteran claims to have received treatment 
at the VA Columbia, South Carolina, Medical Center (VAMC) for 
an eye disorder since 1996.  While an August 1999 remand 
directed that the RO obtain these VA treatment records, when 
received at the RO, they included no ophthalmologic records.  
Additionally, an August 2002 VA examination for diabetes 
mellitus appears to suggest that the veteran experiences 
blurred vision secondary to diabetes mellitus, although the 
report is not clear as to this.  The Board adds that the 
veteran has not been provided a VA ophthalmologic (eye) 
examination to determine the etiology of any current eye 
pathology.  This development is deemed necessary in this 
case.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the VA Medical Center in Columbia, South 
Carolina and request copies of any and 
all ophthalmologic treatment records of 
the veteran from 1968 to the present.  If 
no such records exist or are no longer 
available, then this fact should be 
documented by an appropriate VA VAMC 
official.  

2.  The veteran should be afforded VA 
ophthalmologic/ eye examination to 
determine the nature, date of onset, and 
likely etiology of any current eye 
disorder or disease.  All indicated tests 
and studies should be performed, and the 
claims folder must be made available to 
the examiner for review of pertinent 
documents therein.  The examiner is to 
specifically determine whether it is at 
least as likely as not that any current 
eye disease or pathology is due to 
military service, to include presumptive 
exposure to Agent Orange, or is secondary 
to service-connected diabetes mellitus.

3.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the claim of service 
connection for a bilateral eye condition, 
claimed as residuals of a shrapnel wound 
injury, with decreased visual acuity, to 
include as secondary to service-connected 
diabetes mellitus and presumed exposure 
to Agent Orange, in light of all of the 
pertinent evidence of record (to include 
that associated with the claims file on 
remand), and all applicable legal 
authority.  

If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case, which includes citation to the 
regulation for secondary service 
connection, and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  Evidence 
recently submitted and not previously 
considered must be reviewed and cited in 
the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


